Appeal from a judgment of the Court of Special Sessions of the City of New York, Kings County, sentencing appellant to serve six months after he had been found guilty of unlawfully possessing and having under his control a narcotic drug. Judgment unanimously affirmed. The evidence was sufficient to establish the unlawful possession of the drug by appellant and a codefendant, even though the drug was purchased by the codefendant and was in his physical possession at the time of the arrest (Penal Law, § 2), and the information sufficiently charged possession and control by appellant under such circumstances (cf. People v. Bliven, 112 N. Y. 79; People v. Katz, 209 N. Y. 311). There was sufficient evidence in addition to appellant’s admissions to sustain the conviction (cf. People v. Taleisnik, 225 N. Y. 489, 494; People v. Roach, 215 N. Y. 592, 600). Present — Nolan, P. J., Beldock, Hallinan and Kleinfeld, JJ. Murphy, J., deceased.